Citation Nr: 0126846	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-03 412A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals January 12, 2000, decision which 
determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for post-traumatic stress disorder.



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1947, and from October 1950 to July 1951.

A November 1993 determination issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  The veteran did not file a timely substantive appeal 
with respect to this rating determination.  In a June 1997 
decision, the Board dismissed the appeal of this issue on 
procedural grounds based upon the veteran's failure to timely 
file his substantive appeal.  In October 1997, the veteran's 
motion for reconsideration of the Board's June 1997 decision 
was denied.  During the pendency of that matter, 
correspondence was received from the veteran which apparently 
sought to reopen his previously denied claim for service 
connection for PTSD.  By rating action dated in October 1997, 
the RO determined that new and material evidence had not been 
presented to reopen the claim for service connection for 
PTSD.  The veteran thereafter perfected an appeal of this 
decision in April 1998.  In a final decision, dated January 
12, 2000, the Board determined that new and material evidence 
sufficient to reopen the claim for service connection had not 
been presented.  This case now comes before the Board on 
motion by the moving parting alleging clear and unmistakable 
error (CUE) in the January 12, 2000, decision.   


FINDINGS OF FACT

1.  In a January 12, 2000, decision, the Board determined 
that new and material evidence sufficient to reopen the 
previously denied claim had not been presented, and denied 
the veteran's appeal.

2.  The Board's January 12, 2000, decision was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.



CONCLUSION OF LAW

The Board's January 12, 2000, decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 1999 & 
Supp. 2001); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's request to reopen his 
previously denied claim for service connection for PTSD.  
This determination was predicated upon the finding that new 
and material evidence sufficient to reopen the claim had not 
been presented. 

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error (CUE) are adjudicated pursuant 
to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-
1411.  Pursuant to 38 C.F.R. § 20.1404(b), the motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the above requirements.  Motions that 
fail to comply with those requirements shall be denied.  The 
Board notes that it has original jurisdiction to determine 
whether CUE exists in a prior final Board decision.

Rule 1403, which is currently found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. -(1) General. 
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error. - (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The Court has stated that for 
CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory 
provisions extant at the time were 
incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it 
not been made, would have manifestly changed 
the outcome at the time it was made," and (3) 
a determination that there was CUE must be 
based on the record and law that existed at 
the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the arguments raised by the veteran relate 
principally to the interpretation of fact and application of 
the governing law and regulations based upon such findings.  
In this respect, the veteran has insistently maintained that 
the evidence of record was sufficient to establish 
entitlement to service connection for PTSD.  Alternatively, 
the veteran has contended that the VA examination was 
inadequate for rating purposes.  He asserts that he should 
have been afforded further VA examination inasmuch as the 
examining physician for purposes of the compensation and 
pension examination was also his treating physician.  It was 
the veteran's belief that this circumstance constituted a 
conflict of interest and, thus, warranted further examination 
by another physician.  

As noted by the Board in its January 2000 decision, 
applicable law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after service, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  More 
specifically, however, it was noted that the presentation of 
new and material evidence was necessary to reopen the 
previously denied claim.

In this case, the evidence presented since the November 1993 
decision was new, in that it had not been previously 
considered; however, it was not determined to be relevant to 
the question of whether the veteran had a psychiatric 
disorder of service origin.  The particular focus of the 
Board's inquiry was whether the veteran had a diagnosed PTSD 
condition.  The additional evidence was not material to this 
inquiry.  The Board finds that the January 2000 decision, to 
the extent that it determined new and material evidence had 
not been presented, was a proper application of the governing 
law and regulations in existence at that time.  In this 
respect, the evidence reviewed demonstrated that the veteran 
was clinically and diagnostically evaluated with psychiatric 
disorders other than PTSD, and that the examiner noted that 
objective clinical findings were only suggestive of PTSD 
features.  PTSD was not confirmed on diagnostic evaluation.

The veteran has questioned the adequacy of the VA examination 
for rating purposes.  In this regard, the veteran has 
asserted that his treating physician should not have 
conducted his VA examination.  With respect to these 
assertions, the Board notes that notations in the outpatient 
treatment records have indicated only clinical findings 
suggestive of PTSD features.  No diagnosis of PTSD has been 
made.  With respect to the veteran's contentions regarding 
the adequacy of the VA examination, the Board notes that, 
following a careful and considered review of the record, 
there is no basis to support the veteran's argument.  A 
review of the subject medical examination report reflects 
that the examiner noted a historical review of the veteran's 
military service, and reported symptomatology.  Further, the 
report of examination documented objective clinical findings 
made in light of the veteran's subjective complaints.  The 
veteran was referred for diagnostic evaluation.  The examiner 
then reached conclusions concerning the overall nature of the 
veteran's psychiatric impairment.  Based upon a review of the 
clinical findings on examination and diagnostic test results, 
a diagnostic impression was indicated.  The Board finds that 
the VA examination, in all respects, was comprehensive and 
adequate for rating purposes.  Notwithstanding that the 
examination was conducted by the physician who treated the 
veteran on an outpatient basis, there was no disparity among 
clinical findings recorded on VA examination and those 
documented in other clinical reports of record, as well as 
findings noted on diagnostic evaluation. 

Ultimately, however, the Board finds that the totality of the 
veteran's arguments in this instance involve his disagreement 
with how the facts were weighed and interpreted in this case.  
This is insufficient to support a CUE claim.  Fugo, 6 Vet. 
App. at 44.

For these reasons, the moving party has not demonstrated that 
the Board's January 2000 decision contains CUE.  In that 
regard, the correct facts, as set forth in the assembled 
evidence were before the Board at the time of the January 
2000 decision.  The evidence presented does not reflect that 
the veteran had a diagnosis of PTSD.  Thus, the determination 
that the veteran had not presented new and material evidence 
to reopen his claim is not an "undebatable" error.  This 
determination was proper and comported fully with the 
existing law and regulations.  The January 2000 Board 
decision was, therefore, consistent with and supported by the 
law then applicable for determining whether a previously 
denied claim should be reopened.  Accordingly, the Board 
concludes that the denial of the veteran's appeal was proper, 
and did not involve clear and unmistakable error.

Following a careful and considered review of the evidence of 
record, the Board concludes that the moving party has not set 
forth specific allegations of error, either of fact or law, 
in the January 2000 decision by the Board.

Accordingly, in the absence of any additional allegations, 
the motion is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000)) was 
enacted in November 2000, and provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  On careful review of the claims 
file, the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of this appeal.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the veteran's 
appeal.  
 

ORDER

The motion for revision of the January 12, 2000, Board 
decision on the grounds of clear and unmistakable error is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



